Niblack, J.
It is provided by rule No. 1 of this court, that “ The assignment of error shall contain the full names of the parties.” The appellants in this case have not complied with that rule. The names of William Emmert and Gilbert H. Goodwin, two of the defendants in the court below, and on whose motion the appeal to this court was granted, and in whose especial interests it seems to be prosecuted here, do not appear at all in the assignment of error, on the record in this cause. Eor that reason, the appellee moves to dismiss the appeal, and the motion will have to be sustained.
The appeal is dismissed, at the costs of the appellants.